                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                 Case No. 1:19-CV-386

MARY SMITH, as Administrator of the
ESTATE OF MARCUS DEON SMITH,
deceased,

             Plaintiff,

      v.

CITY OF GREENSBORO, Greensboro
Police Officers JUSTIN PAYNE,                          DEFENDANTS’ JOINT
ROBERT DUNCAN, MICHAEL                                  MOTION TO SEAL
MONTALVO, ALFRED LEWIS,
CHRISTOPHER BRADSHAW, LEE
ANDREWS, DOUGLAS STRADER, and
JORDAN BAILEY, and Guilford EMS
Paramedics ASHLEY ABBOTT and
DYLAN ALLING,

             Defendants.



      Pursuant to the Protective Order, (Dkt. 79, ¶ 19), and Local Rule 5.4, Defendants

jointly and respectfully request that the Court seal the 23 April 2021 letter from

Plaintiff’s counsel of record Flint Taylor to Defendants’ counsel. The letter has been

prospectively filed under seal as Exhibit S to the brief in support of Defendants’ joint

motion to show cause or for other relief with respect to potential violations of Protective

Order and Local Rules. In support of this motion, Defendants show the Court the

following:




     Case 1:19-cv-00386-LCB-JLW Document 104 Filed 05/12/21 Page 1 of 5
       1.     In recent weeks, counsel for the parties have discussed conduct by

Plaintiff’s counsel of record and their agents which appears to violate the Protective

Order and the Local Rules, including the Court’s Code of Professional Responsibility.

This conduct includes the release of discovery materials for a non-litigation purpose and

pretrial public commentary with a substantial likelihood of materially prejudicing an

adjudicative proceeding.      These issues are discussed in depth in Defendants’

concurrently-filed joint motion to show cause or for other relief with respect to potential

violations of the Protective Order and Local Rules.

       2.     In the course of the discussions preceding the filing of the motion,

Plaintiff’s counsel of record Flint Taylor sent a letter to Defendants’ counsel. Because

this letter is relevant to the matters presented in the concurrently-filed motion,

Defendants have submitted it to the Court as Exhibit S.

       3.     Mr. Taylor’s letter has been prospectively filed under seal pursuant to the

Protective Order. The letter includes a lengthy discussion of and references to discovery

material, including material that constitutes “Confidential Information.” Those parts of

the document are therefore deemed “Confidential Information” as well under the

Protective Order. (Dkt. 79, ¶ 11.) Such information must be filed under seal consistent

with Local Rule 5.4. (Dkt. 79, ¶ 19.)

       4.     More significantly, Mr. Taylor’s letter was admittedly intended to inject

additional discovery material into the public record, consistent with the ongoing

campaign by Plaintiff’s counsel to release discovery material. The public filing of such a


                                            2



     Case 1:19-cv-00386-LCB-JLW Document 104 Filed 05/12/21 Page 2 of 5
letter would therefore not be consistent with the Protective Order’s prohibition on the

non-litigation use of discovery material and information, which is one of the key issues

addressed in the concurrently-filed motion.       (Dkt. 79, ¶ 10.)     Because Defendants’

counsel do not want to sponsor further violations of the Protective Order, but do believe

the letter is helpful to the Court’s consideration of the issues presented, a sealed filing is

the only available method to follow the Protective Order.

         WHEREFORE, Defendants jointly and respectfully request that the Court

maintain under seal Exhibit S to the brief in support of Defendants’ joint motion to show

cause or for other relief with respect to potential violations of Protective Order and Local

Rules.

         This the 12th day of May, 2021.

                                           /s/ Alan W. Duncan
                                           Alan W. Duncan (NCSB No. 8736)
                                           Stephen M. Russell, Jr. (NCSB No. 35552)
                                           Hillary M. Kies (NCSB No. 46176)
                                           MULLINS DUNCAN HARRELL
                                               & RUSSELL PLLC
                                           300 N. Greene St., Suite 2000
                                           Greensboro, NC 27401
                                           Telephone: 336-645-3320
                                           Facsimile: 336-645-3330
                                           aduncan@mullinsduncan.com
                                           srussell@mullinsduncan.com
                                           hkies@mullinsduncan.com

                                           Counsel for Defendants City of Greensboro,
                                           Payne, Duncan, Montalvo, Lewis, Bradshaw,
                                           Andrews, Strader, and Bailey




                                              3



     Case 1:19-cv-00386-LCB-JLW Document 104 Filed 05/12/21 Page 3 of 5
                              /s/ G. Gray Wilson
                              G. Gray Wilson, NC Bar No. 7398
                              Lorin J. Lapidus, NC Bar No. 33458
                              Chelsea K. Barnes, NC Bar No. 53378
                              NELSON MULLINS RILEY
                                  & SCARBOROUGH LLP
                              380 Knollwood Street, Suite 530
                              Winston-Salem, NC 27103
                              Telephone: 336-774-3271
                              Fax: 336-774-3299
                              gray.wilson@nelsonmullins.com
                              lorin.lapidus@nelsonmullins.com
                              chelsea.barnes@nelsonmullins.com

                              Counsel for Defendants Abbott and Alling




                                4



Case 1:19-cv-00386-LCB-JLW Document 104 Filed 05/12/21 Page 4 of 5
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was electronically

filed with the Clerk of Court through the CM/ECF system, which will send notice of

filing to counsel of record.

       This the 12th day of May, 2021.

                                              /s/ Alan W. Duncan
                                              Alan W. Duncan




                                          5



      Case 1:19-cv-00386-LCB-JLW Document 104 Filed 05/12/21 Page 5 of 5
